Citation Nr: 0714878	
Decision Date: 05/18/07    Archive Date: 06/01/07

DOCKET NO.  04-29 694	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for headaches due to an 
undiagnosed illness.

3.  Entitlement to service connection for myofascial disease 
with left occipital nerve involvement due to an undiagnosed 
illness.

4.  Entitlement to service connection for fatigue due to an 
undiagnosed illness.

5.  Entitlement to service connection for hiatal hernia with 
esophagitis due to an undiagnosed illness.

6.  Entitlement to service connection for blood in stool due 
to an undiagnosed diagnosis.

7.  Entitlement to service connection for chronic sinusitis 
due to an undiagnosed illness.
  
REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Chris Yegen, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1987 to August 
1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Northern Little Rock, Arkansas, which denied service 
connection for the benefits sought on appeal.

The veteran requested a video hearing before the Board in 
August 2004.  However, the veteran failed to appear in 
November 2005 and the Board considers his request withdrawn.


FINDINGS OF FACT

1.  The veteran has PTSD as a result of stressors he 
experienced in service.

2.  The veteran's complaints of headaches have been 
attributed to a known clinical diagnosis of migraines and 
muscle contraction headaches, which have not been medically 
linked to service.

3.  The veteran's complaints of chronic neck pain have been 
attributed to a known clinical diagnosis of myofascial 
disease with left occipital nerve involvement, which have not 
been medically linked to service.

4.  The veteran does not have objective indicators of a 
chronic disability involving fatigue, which have not been 
medically linked to service.

5.  The veteran's complaints of indigestion have been 
attributed to a known clinical diagnosis of hiatal hernia 
with esophagitis, which have not been medically linked to 
service.

6.  There is no competent evidence that the veteran has a 
current diagnosis or treatment for blood in his stool.

7.  The veteran's complaints for sinus pain have been 
attributed to a known clinical diagnosis of chronic 
sinusitis/allergic rhinitis, which have not been medically 
linked to service.


CONCLUSIONS OF LAW

1.  PTSD was incurred in active service.  38 U.S.C.A. §§ 
1110, 1131, 1154 (West Supp. 2005); 38 C.F.R. § 3.303, 
3.304(f) (2006).

2.  Headaches due to an undiagnosed illness were not incurred 
in or aggravated by service.  38 U.S.C.A. §§ 1110, 1117, 
1118, 1131 (West Supp. 2005); 38 C.F.R. §§ 3.303, 3.317 
(2006).

3.  Myofascial disease with left occipital nerve involvement 
was not incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1117, 1118, 1131 (West Supp. 2005); 38 C.F.R. 
§§ 3.303, 3.317 (2006).

4.  Fatigue due to an undiagnosed illness was not incurred in 
or aggravated by service.  38 U.S.C.A. §§ 1110, 1117, 1118, 
1131 (West Supp. 2005); 38 C.F.R. §§ 3.303, 3.317 (2006).

5.  Hiatal hernia with esophagitis due to an undiagnosed 
illness was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1117, 1118, 1131 (West Supp. 2005); 
38 C.F.R. §§ 3.303, 3.317 (2006).

6.  Blood in stool due to an undiagnosed illness was not 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1117, 1118, 1131 (West Supp. 2005); 38 C.F.R. §§ 3.303, 3.317 
(2006).

7.  Chronic sinusitis due to an undiagnosed illness was not 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1117, 1118, 1131 (West Supp. 2005); 38 C.F.R. §§ 3.303, 3.317 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1. PTSD

VA may grant service connection for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection for PTSD requires the presence of three 
elements: [1] a current medical diagnosis of PTSD (presumed 
to include the adequacy of the PTSD symptomatology and the 
sufficiency of a claimed in-service stressor), [2] credible 
supporting evidence that the claimed in-service stressor(s) 
actually occurred, and [3] medical evidence of a causal 
relationship between current symptomatology and the specific 
claimed in-service stressor(s).  See 38 C.F.R. § 3.304(f).

With respect to the first element, a VA mental health 
examiner diagnosed the veteran with PTSD in April 2003.  In 
this regard, the examiner found chronic PTSD with a GAF score 
of 49.  VA outpatient treatment records show the veteran 
claimed stressors of Scud missile attacks and seeing and 
smelling burned bodies in service.  Hence, the record shows 
that the veteran has a current medical diagnosis of PTSD with 
stressors appropriate to his active duty service.

Therefore, the central issue in this case is whether the 
veteran's lay testimony can serve as credible evidence of a 
claimed in-service stressor.  The evidence necessary to 
establish occurrence of an in-service stressor depends on 
whether the veteran "engaged in combat with the enemy."  
Hayes v. Brown, 5 Vet. App. 60, 66 (1993).   If the veteran 
can meet this standard through military citation or other 
appropriate evidence, and the claimed stressors are related 
to combat, VA must accept the veteran's lay testimony 
regarding the reported stressors as conclusive evidence of 
their actual occurrence, provided the testimony is credible 
and "consistent with the circumstances, conditions, or 
hardships of such service."  In such cases, no further 
development or corroborative evidence is necessary.  
38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).

In this case, the veteran's DD Form 214 shows that the 
veteran engaged in combat when the military awarded him the 
Combat Infantry Badge for service in the Persian Gulf.  
Therefore, the Board finds that the veteran's lay testimony 
concerning his in-service stressors to be credible.  Scud 
missile attacks and witnessing burned bodies are stressors 
consistent with the circumstances of service during the 
Persian Gulf War.  Due to the veteran's combat experience, 
his lay testimony alone is sufficient evidence of an in-
service stressor.

In short, the veteran meets the three elements of service 
connection for PTSD.  Hence, the Board finds that the 
evidence supports the claim of service connection for PTSD.  

This decision does not suggest that all of the veteran's 
problems can, or should, be associated with PTSD based on the 
stressor cited above.  The nature and extent of this disorder 
is not before the Board at this time. 


2.  Headaches, Myofascial Disease with Left Occipital Nerve 
Involvement, Hiatal Hernia with Esophagitis, and Chronic 
Sinusitis

VA may grant service connection for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R.  
§ 3.303(a).  In general, service connection requires (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999).

Service connection may be established for a Persian Gulf 
veteran who exhibits objective indications of chronic 
disability which cannot be attributed to any known clinical 
diagnosis, but which instead results from an undiagnosed 
illness that became manifest either during active service in 
the Southwest Asia theater of operations during the Persian 
Gulf War, or to a degree of 10 percent or more not later than 
December 31, 2006.  38 C.F.R. § 3.317(a)(1).  A "Persian 
Gulf veteran" is one who served in the Southwest Asia 
Theater of operations during the Persian Gulf War.  See 
38 C.F.R. § 3.317.  

Objective indications of a chronic disability include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  
Disabilities that have existed for six months or more and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a six-month period will be 
considered chronic.  The six-month period of chronicity will 
be measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest.  A disability referred to 
in this section shall be considered service connected for the 
purposes of all laws in the United States.  38 C.F.R. 
§ 3.317(a)(2)-(5).  

Effective March 1, 2002, an amendment changed the law 
affecting compensation for disabilities occurring in Persian 
Gulf War veterans.  38 U.S.C.A. §§ 1117, 1118.  Essentially, 
these changes revised the term "chronic disability" to 
"qualifying chronic disability," and involved an expanded 
definition of "qualifying chronic disability" to 
include:  (a) an undiagnosed illness, (b) a medically 
unexplained chronic multi-symptom illness (such as chronic 
fatigue syndrome, fibromyalgia, and irritable bowel syndrome) 
that is defined by a cluster of signs or symptoms, or (c) any 
diagnosed illness that the Secretary determines, in 
regulations, warrants a presumption of service connection.  
38 U.S.C.A. § 1117(a)(2)(B); 38 C.F.R. § 3.317.  

The term "medically unexplained chronic multi-symptom 
illness" means a diagnosed illness without conclusive 
pathophysiology or etiology, that is characterized by 
overlapping symptoms and signs and has features such as 
fatigue, pain, disability out of proportion to physical 
findings, and inconsistent demonstration of laboratory 
abnormalities.  Chronic multi-symptom illnesses of partially 
understood etiology and pathophysiology will not be 
considered medically unexplained.  38 C.F.R. § 
3.317(a)(2)(ii). 

With claims based on an undiagnosed illness, VA does not 
require the veteran to provide competent evidence linking a 
current disability to an event during service.  Gutierrez v. 
Principi, 19 Vet. App. 1 (2004).  Signs or symptoms that may 
be a manifestation of an undiagnosed illness or a chronic 
multi-symptom illness include:  fatigue, unexplained rashes 
or other dermatological signs or symptoms, headache, muscle 
pain, joint pain, neurological signs and symptoms, 
neuropsychological signs or symptoms, signs or symptoms 
involving the upper or lower respiratory system, sleep 
disturbances, gastrointestinal signs or symptoms, 
cardiovascular signs or symptoms, abnormal weight loss, and 
menstrual disorders.  38 U.S.C.A. § 1117(g); 38 C.F.R. 
§ 3.317(b).  

Section 1117(a) of Title 38 of the United States Code 
authorizes service connection on a presumptive basis only for 
a disability arising in Persian Gulf veterans due to an 
"undiagnosed illness" and may not authorize presumptive 
service connection for any diagnosed illness, regardless of 
whether the diagnosis may be characterized as poorly defined.  
VAOPGCPREC 8-98 (Aug. 3, 1998).  

VA may compensate veterans pursuant to 38 C.F.R. § 3.317 for 
a disability which has no known clinical diagnosis.  The fact 
that the signs or symptoms exhibited by the veteran could 
conceivably be attributed to a known clinical diagnosis under 
other circumstances not presented in the particular veteran's 
case does not preclude compensation under § 3.317.  
VAOPGCPREC 8-98 (Aug. 3, 1998).  

	A.  Headaches

With respect to the first issue, the Board denies the 
veteran's claim of service connection for headaches due to an 
undiagnosed illness.  The Board notes that none of the 
veteran's available service medical records makes any 
reference to an injury or disease involving headaches.  
Indeed, a medical history report in November 1993 indicates 
the veteran specifically marked the box "No" for frequent 
and severe headaches.  

The veteran's post-service medical records also provide 
highly probative evidence against this claim.  In a November 
2000 VA outpatient report, the veteran admitted that his 
headaches are an extension of his neck pain and spasms.  In 
addition, a compensation examination in April 2003 noted that 
the veteran had headaches in childhood.  The examiner's 
impression indicated that the veteran's headaches are from a 
known clinical diagnosis of migraines, degenerative 
arthritis, and muscle contraction headaches which are 
secondary to his neck problems.  In addition, the examiner 
felt that his two motor vehicle accidents after service 
caused his neck problem, and, secondarily, his headaches.

	B. Myofascial Disease with Left Occipital Nerve 
Involvement

The Board also must deny the veteran's claim of service 
connection for myofascial disease with left occipital nerve 
involvement due to an undiagnosed illness.  The veteran's 
service medical records make no reference to any neck injury 
in service.  A medical history report notes the veteran 
reported a "crick in his neck" and the veteran indicated in 
various VA outpatient treatment records that the crick was 
"small" but the condition has progressively worsened over 
the years.

A VA outpatient treatment report in November 2000 indicated 
that his neck was normal.  In contrast, a December 2000 VA 
outpatient report found myofascial disease with left 
occipital nerve involvement.  Nevertheless, the veteran 
reported in January 2001 that using a cervical pillow made 
his neck feel better.  

Based on an MRI in March 2001, a VA physician noted that the 
veteran's spinal alignment was intact with no evidence of a 
fracture or subluxation.  The physician's impression was a 
narrowing of the right neuroforamen at C3-4 and C4-5 as a 
result of uncinate disease.  The physician's assessment found 
his myofascial disease was most likely a result of the strain 
from carrying a back-pack in the Gulf War.  

At a compensation examination in April 2003, the examiner's 
impression was a chronic cervical strain with some 
degenerative arthritis.  The examiner noted that it was 
"possible" that this disability occurred during active duty 
service but appears to believe that it is more likely the 
result of his two post-service motor vehicle accidents.  As 
noted above, these incidents exacerbated his neck problem.  
The examiner also indicated that the veteran's neck problem 
was the result of a known clinical diagnosis of myofascial 
disease with left occipital nerve involvement.  

The Board must find that the physician's assessment cited 
above and the veteran's contentions are outweighed by the 
April 2003 examination, the service medical record, and the 
post-service medical record, as a whole, including 
indications of two injuries after service.  The evidence 
against this claim is found highly probative, highly 
persuasive, and leads to only one conclusion. 

	C.  Hiatal Hernia with Esophagitis

With respect to the veteran's claim for hiatal hernia with 
esophagitis due to an undiagnosed illness, the Board must 
deny his claim of service connection.  On his medical history 
report, the veteran noted a history of stomach and digestion 
problems.  His service medical records make no reference to 
any diagnosis or treatment for digestion problems.  Indeed, a 
military physician found his abdomen, viscera, anus, and 
rectum to be normal in November 1993.

In addition, a compensation examination in April 2003 noted a 
diagnosis of hiatal hernia with mild changes of the 
esophagitis.  The examiner found no significant gastro 
esophageal reflux, no ulcers and a normal duodenal bulb and 
duodenal loop.  Based on the veteran's reported history of 
alcohol abuse and statement that his digestion problems 
diminished significantly when he quit drinking, the examiner 
believed his stomach problems were secondary to and lessened 
by his drinking problem.  Hence, the veteran's indigestion 
problems are the result of a known clinical diagnosis of 
hiatal hernia with esophagitis, which neither occurred in nor 
was aggravated by service.

	D.  Chronic Sinusitis

The Board also denies the veteran's claim for sinus pain due 
to an undiagnosed illness.  In the medical history report, 
the veteran noted problems in service with sinus pain.  
However, the available service medical records make no 
reference to an injury or disease that would cause this 
disability.  In addition, during a November 2000 VA medical 
exam, the veteran reported complaints of sinus discharge but 
referred to them as a seasonal problem.  The veteran's sinus 
pain is a result of a known clinical diagnosis of chronic 
sinusitis/allergic rhinitis, which neither occurred in nor 
was aggravated by service.

3.  Fatigue

In this case, the veteran claims that he experiences chronic 
fatigue due to an undiagnosed illness from his active duty 
service in the Persian Gulf.

First, other than the veteran's own statement, there is no 
other objective indicator of a chronic disability involving 
fatigue.  The Board reviewed the veteran's service medical 
records, VA outpatient treatment records, and compensation 
examinations, none of which makes any reference to a chronic 
undiagnosed disability involving fatigue.  The veteran's 
service medical records are silent for any complaints of 
fatigue.  In addition, the Board places significant probative 
value on an April 2003 VA compensation examination report, 
which notes that while the veteran complained of fatigue all 
the time, he reported getting plenty of sleep (six to seven 
hours per night).  The examiner also determined that the 
record showed no objective evidence of fatigue, established 
that his examination was normal, and thus found no medical 
evidence to substantiate his claim.

While the veteran's statements in support of his claim may 
constitute an objective indicator, the Board places greater 
probative value on medical records, none of which provides 
objective evidence that the veteran experiences chronic 
fatigue.  See Gabrielson v Brown, 7 Vet. App. 36, 39-40 (the 
Board must analyze the credibility and probative value of the 
evidence, account for the evidence which it finds to be 
persuasive or unpersuasive, and provide the reasons for its 
rejection of any material evidence favorable to the veteran).  
Hence, the veteran's claim for fatigue due to an undiagnosed 
illness does not warrant compensation under 38 C.F.R. 
§ 3.317.

In short, the record does not confirm his complaints of 
fatigue.  Hence, the Board finds that the post-service 
medical record, as a whole, provides evidence against this 
claim.  Unfortunately, the veteran's own lay statements are 
insufficient to prove her claim.  See Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492-95 (1991) (laypersons are not competent to render medical 
opinions).  Accordingly, VA must deny the appeal.

4.  Blood in Stool

The veteran also appealed his claim of service connection for 
blood in his stool.  However, the veteran's service medical 
records and medical history report are silent for any stool 
problems.  At the compensation examination in April 2003, the 
examiner found no evidence of blood in his stool and the 
veteran specifically denied any current stool problems.  
Since there is no evidence that the veteran currently has 
problems with blood in his stool, VA must deny the claim.  
See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (in the 
absence of proof of the presently claimed disability, there 
can be no valid claim).

It is important for the veteran to understand that the post-
service medical record, as a whole, provides very strong 
probative evidence against all claims cited above, with 
exception of PTSD, clearly outweighing the veteran's claims.  
Even with consideration of any combat-related presumptions 
available, the Board must find that the post-service medical 
record provides particularly negative evidence against these 
claims, clearly indicating that these disorders have no 
association with service.

The Duty to Notify and the Duty to Assist

The Board notes that VA has fully complied with the duty-to-
notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 197 
(2002).  In particular, letters by the RO in August 2001, 
September 2002, April 2003, and May 2003 (1) informed the 
veteran about the information and evidence not of record that 
is necessary to substantiate his claims; (2) informed him 
about the information and evidence that VA will seek to 
provide; (3) informed him about the information and evidence 
he is expected to provide; and (4) requested him to provide 
any evidence in his possession that pertains to the claims, 
or something to the effect that the claimant should "give us 
everything you've got pertaining to your claims."  Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  

The Board notes that VA has fully complied with the Court's 
holding in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), which states that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  

The Federal Circuit recently held that a statement of the 
case or supplemental statement of the case can constitute a 
"readjudication decision" that complies with all applicable 
due process and notification requirements if adequate VCAA 
notice is provided prior to the SOC or SSOC.  See Mayfield  
v. Nicholson, No. 02-1077 (U.S. Vet. App. December 21, 2006) 
[hereinafter Mayfield III].  As a matter of law, the 
provision of adequate VCAA notice prior to a readjudication 
"cures" any timing problem associated with inadequate 
notice or the lack of notice prior to an initial 
adjudication.  See Mayfield III, (citing Mayfield v. 
Nicholson, 444 F.3d at 1328, 1333-34). 

In any event, the Board finds that any deficiency in the 
notice to the veteran or the timing of these notices is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006) (finding that the Board erred by relying on 
various postdecisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
appellant, the Court found that the evidence established that 
the veteran was afforded a meaningful opportunity to 
participate in the adjudication of his claims, and found that 
the error was harmless, as the Board has done in this case.)  

VA also fulfilled its duty to obtain all relevant evidence 
with respect to the issues on appeal.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  The RO obtained all relevant medical 
records identified by the veteran and his representative.  In 
a February 2003 letter, VA notified the veteran that most of 
his service medical records were lost.  VA submitted a 
request for his medical and dental records in August 2001 but 
only found a few medical records including a medical history 
report and his DD Form 214.  VA exhausted all its procedures 
for procuring his service medical records and it determined 
that further efforts would be futile.

In addition, VA afforded the veteran appropriate VA 
examinations to determine the severity of his alleged 
service-connected headaches, myofascial disease with left 
occipital nerve involvement, fatigue, hiatal hernia with 
esophagitis, blood in stool, and chronic sinusitis.  All 
pertinent records have been obtained by the RO and there is 
no indication of additional records available that would 
provide  basis to grant the claims that have been denied in 
this case.  Accordingly, the Board finds that no further 
action is necessary to meet the requirements of the VCAA or 
the Court.


ORDER

Entitlement to service connection for PTSD is granted.

Entitlement to service connection for headaches, myofascial 
disease with left occipital nerve involvement, hiatal hernia 
with esophagitis, fatigue, blood in stool, and chronic 
sinusitis is denied.


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


